DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, the amendments to the claims and applicant arguments/remarks, filed on 07/12/2022, is acknowledged.  
Applicant has elected the invention of Group I, claims 1-6, drawn to pharmaceutical compositions and/or capsules comprising pimavanserin tartrate.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 5-7 are pending in this application.  Claim 4 has been cancelled.  Claims 1, 2 have been amended.  Claim 7 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-3, 5-6 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed December 11, 2020, claims benefit of foreign priority to IN20194105447, filed December 12, 2019.  No certified copy of the original foreign application has been received.  MPEP § 215. 

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:
The use of the trademarks/trade names has been noted in this application (Pages 2-4, 14).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Appropriate correction is required.
The specification comprises acronyms (e.g., “PSD”, “NMT”, “XRPD”, “RH”) without definition (Page 12, Table).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claims 1, 2, 5 are objected to because of the following informalities:  
Claim 1 comprises the typographic errors “g/ml’”, “thereof wherein”, “pimvanserin” that need to be corrected to “g/ml,”, “thereof, wherein”, “pimavanserin”, respectively. 
Claim 1 comprises the limitation “size distribution (D90) of less than” that needs to be corrected to “size distribution with D90 of less than” for clarity.
Claim 1 recites the limitation “selected from diluents, glidants, disintegrants and combinations thereof” that needs to be corrected to “selected from the group consisting of diluents, glidants, disintegrants and combinations thereof” for clarity. 
Claim 2 comprises the typographic error “claim 1 wherein” that need to be corrected to “claim 1, wherein”.  
Claim 2 recites the limitation “tartrate is 40 mg” that needs to be corrected to “tartrate is present in the amount of 40 mg” for clarity.  Similar is applied to other constituents recited in claim 2.  Further, it is noted that applicant uses the terms “tartarate” (claim 1) and “tartrate” (claim 2) interchangeably that needs to be corrected. 
Claim 5 comprises the typographic error “1% w/w magnesium” that need to be corrected to “1% w/w of magnesium”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses limitations “composition comprising amorphous pimavanserin tartarate particles”, and further discloses a limitation “pimavanserin composition is not a granulated pimavanserin” that is unclear.  In the present case, it is noted that the term “granule” is understood as “a particle of a substance”.  Therefore, it is unclear what should be not granulated.  Clarification is required.  
Claim 3 recites the limitation “the capsule shell is a hard shell size 3 or size 4 capsule” that is unclear.  In the present case, it is unclear to what part of the claimed structure (i.e., shell, capsule comprising shell) the claimed sizes refer.  This limitation was interpreted as best understood as “wherein said capsule is a hard shell capsule having a size of 3 or 4”.  Clarification is required.  
Claim 5 (dependent on claim 1) recites the limitation “the blended pimavanserin compositions”.  Claim 1, however, does not teach a presence/use of “a blended pimavanserin composition”.  Therefore, there is insufficient antecedent basis for this limitation in the claim.   Therefore, the metes and bounds of the claims cannot be determined.  Clarification is required.  
Claim 6 is unclear and indefinite, because said claim does not specify the frame of references used to measure the dissolution profile of claimed capsules.  For instance, it is unclear what conditions (i.e., concentration, temperature, solvent, etc.) should be used in claimed in vitro dissolution test, i.e., release of 80% of pimavanserin within 30 minutes.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.  
Claim 2 is rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a variety of compositions that may include pimavanserin or salt thereof in crystal and/or amorphous forms in combination with pharmaceutically acceptable excipients.  As best understood, applicant discloses capsules filled with compositions comprising (i) amorphous pimavanserin tartarate in form of particles having D90 < 200 µm (ii) that are blended with microcrystalline cellulose, and other pharmaceutically acceptable excipients.  Applicant teaches that said compositions (iii) can be prepared by simplified dry blending method (i.e., blending, lubricating, filling the dry blend into capsule) providing highly reliable and precise content uniformity; and (iv) have long term stability, and desirable dissolution rate.
Applicant is advised to clarify the claim language and clearly point out the patentable novelty of the instant invention to place the application in condition for allowance. 

Correspondence
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615